Case 1:19-cr-00054-TSK-MJA Document 120 Filed 04/16/21 Page 1 of 5 PageID #: 352



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                     Plaintiff,

       v.                                        Crim. Action No.: 1:19CR54-2
                                                               (Judge Kleeh)

 DARRELL ERNEST REESE,

                     Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 119],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On   March    24,    2021,       the   Defendant,     Darrell     Ernest   Reese

 (“Reese”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 One of the Indictment, charging him with Aiding and Abetting

 possession with Intent to Distribute Heroin, in violation of Title

 21, United States Code, Sections 841(a)(1), 841(b)(1)(C) and in

 violation of Title 18, United States Code, Section 2. Reese stated

 that he understood that the magistrate judge is not a United States

 District       Judge,    and    Reese    consented     to    pleading    before    the

 magistrate judge.         This Court referred Reese’s plea of guilty to

 the   magistrate        judge    for    the    purpose      of   administering     the

 allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a   finding    as    to   whether     the   plea      was   knowingly   and
Case 1:19-cr-00054-TSK-MJA Document 120 Filed 04/16/21 Page 2 of 5 PageID #: 353



 USA v. REESE                                                      1:19CR54-2
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 119],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted.

       Based upon Reese’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Reese

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Reese was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 119] finding a factual basis for the

 plea and recommending that this Court accept Reese’s plea of guilty

 to Count One of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.         He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither Reese nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 119], provisionally ACCEPTS Reese’s guilty plea, and

                                       2
Case 1:19-cr-00054-TSK-MJA Document 120 Filed 04/16/21 Page 3 of 5 PageID #: 354



 USA v. REESE                                                      1:19CR54-2
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 119],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 ADJUDGES him GUILTY of the crime charged in Count One of the

 Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Reese, and prepare a presentence investigation

 report for the Court;

       2.    The    Government   and   Reese   shall   each    provide   their

 narrative descriptions of the offense to the Probation Officer by

 April 30, 2021;

       3.    The presentence investigation report shall be disclosed

 to Reese, his counsel, and the Government on or before June 29,

 2021;   however,    the   Probation   Officer   shall   not    disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before July 13, 2021;

                                       3
Case 1:19-cr-00054-TSK-MJA Document 120 Filed 04/16/21 Page 4 of 5 PageID #: 355



 USA v. REESE                                                      1:19CR54-2
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 119],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before July

 27, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements     and     motions   for   departure   from    the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 August 10, 2021.

       The magistrate judge remanded Defendant to the custody of the

 United States Marshals Service.

       The Court will conduct the Sentencing Hearing for Reese on

 September 2, 2021, at 11:00 a.m., at the Clarksburg, West Virginia

 point of holding court.          If counsel anticipates having multiple

 witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

 notify the Judge’s chamber staff so that an adequate amount of

 time can be scheduled.

       It is so ORDERED.




                                        4
Case 1:19-cr-00054-TSK-MJA Document 120 Filed 04/16/21 Page 5 of 5 PageID #: 356



 USA v. REESE                                                      1:19CR54-2
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 119],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: April 16, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       5
